                    Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 1 of 25


                1   MICHAEL D. GREEN,ESQ., SEN 214142
                    mgreen@,abbevlaw.com
               2    BRIAN G. LANCE,ESQ., SEN 300227
                    blance@,abbevlaw.com
                3   AEEEY, WEITZENEERG, WARREN & EMERY,P.C.
                    100 Stony Point Road, Suite 200
               4    P.O. Box 1566
                    Santa Rosa, CA 95402-1566
                5   Telephone: 707-542-5050
                    Facsimile : 707-542-2589
               6

                7   Attorneys for Plaintiff Jeremy Harkins

                8         UNITED STATES DISTRICT COURT,EASTERN DISTRICT OF CALIFORNIA

               9

               10   JEREMY HARKINS                                   Case No.:

0^
               11                         Plaintiff,                 COMPLAINT FOR DAMAGES
> U Sn
td   «« 2
S          ^   12          V.                                       [WITH DEMAND FOR JURY TRIAL]
W          P

Z ^ ii         13   SUTTER COUNTY;SUTTER COUNTY'S
g Si                SHERRIFF DEPARTMENT;
5- s
ife S £        14   CALIFORNIA FORENSICS MEDICAL
^M o
ci" o o             GROUP;TAYLOR FITHIAN, M.D.;
OJ a:
M O ^
           a   15   DORIS BROWN,FNP; SHERILL
S O 1/5
Z <s ^
     ii 5
                    McGUIRE,RN; LISA ROGERS,RN;
C W3
               16   SHERIFF BRANDON BARNES;
W - flj
                    CAPTAIN DAN BUTTLER; SERGEANT
> 05 B.
     -I-   «
               17   HERNANDEZ;SERGEANT GARCIA;
U C -g
S
QQ ?
   Om
                    SERGEANT EATON; OFFICER E.
     b         18   BROOKS; OFFICER OLSON,OFFICER
                    SANTOS; OFFICER WEATHERUP;
               19   WELLPATH MANAGEMENT,INC.;
                    THOMAS PANGBURN,M.D. and DOES
               20   1-50;

               21                         Defendants.

               22
                                            JURISDICTIONA^ENUE/GOVERNMENT CLAIM
               23

               24      1. Plaintiff JEREMY HARKINS ("Plaintiff) alleges violations of his Constitutional rights.
               25   Plaintiff states claims under 42 U.S. Code Section 1983,42 U.S. Code Section 1988,42 U.S.

               26   Code Section 12132, and other California statutory/common law identified herein.

               27      2. Jurisdiction is conferred upon the United States District Court by 42 U.S. Code Sections
               28

                                                              -1-
                                                       COMPLAINT FOR DAMAGES
     Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 2 of 25


 1   1331 and 1343. The United States District Court also has supplemental jurisdiction over the

2    California state law claims alleged herein pursuant to 28 U.S. Code Section 1367 as the California

3    state law claims arise from the same series of events and occurrences as those claims arising

4    under federal law.

 5       3.   Venue is proper in the United States District Court, Eastem District of California, under

6    42 U.S. Code Section 1391(b), as the events giving rise to liability occurred in Sutter County,

 7   California.

8        4.   Defendant County of Sutter("COUNTY")is, and at all relevant times alleged herein

9    was, a public entity duly organized and existing under the laws ofthe State of California. A

10   written claim for damages setting forth the matters alleged herein was duly and regularly

11   presented to the COUNTY on July 29,2019. Said presentation, and filing, was in compliance

12   with the appropriate sections ofthe Califomia Government Code. COUNTY rejected the claim

13   on or about September 13, 2019. This action is, thus, timely filed within the provisions ofthe

14   Califomia Government Code with respect to those causes of action that require that such a claim

15   be made.

16       5.   Plaintiff hereby demands ajury trial in this action.

17
                                   IDENTIFICATION OF PLAINTIFF
18

19       6.   Plaintiff was in the custody ofthe COUNTY,at the Sutter County Jail ("JAIL"),from

20   Febmary 11, 2019 through March 17,2019. While incarcerated. Plaintiff developed an ear

21   infection. The Sutter County Sheriffs Department and Califomia Forensics Medical Group were

22   deliberately indifferent to Plaintiffs serious medical needs and thus he was provided with grossly

23   inadequate medical treatment at the JAIL and he was never sent to the hospital which resulted in

24   the infection spreading to his brain and skull. The injury caused severe, permanent damages to

25   Plaintiff.

26
                                 IDENTIFICATION OF DEFENDANTS
27

28

                                                  -2-
                                        COMPLAINT FOR DAMAGES
                    Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 3 of 25


                1       7.    COUNTY is, and at all relevant times alleged herein was, responsible for overseeing the

                2   JAIL, the Sutter County Sheriffs Office, Sutter Coimty Sheriff BRANDON BARNES

                3   ("BARNES"), Sutter County Sheriffs Captain Dan Buttler ("BUTTLER") Sutter County

                4   Sheriffs deputies/correctional officers and other agents/employees/ contracted entities of

                5   COUNTY, employees/agents of contracted entities of COUNTY including, without limitation,

                6   CALIFORNIA FORENSIC MEDICAL GROUP ("CFMG") and CFMG employees/agents

                7   including, but not limited to, CFMG doctors/nurses/other staff. COUNTY is liable for the

                8   intentional, reckless, and negligent acts of all of the aforementioned parties, personnel, and

                9   entities as described herein. COUNTY is, and at all relevant times alleged herein was,

               10   responsible for providing medical/mental health care at the JAIL.

«• ^
0^
"
   ^ ON
          00
               11       8.   Defendant BARNES is, and at all relevant times alleged herein was. Sheriff for the
> U «n
£
S jS           12   COUNTY. Defendant BUTTLER is, and all relevant times herein was, the Sheriffs Captain in
W e, P
     IE
z^ «
H vo '"S
               13   charge of the JAIL. In committing the acts and omissions alleged herein BARNES and
^ NO 5
5 12 3
;5 g t2        14   BUTTLER were acting under color of law and within the course and scope of their employment
^« o
o^d S
OS o:«?
U
m o Tf
      ,- <N    15   as Sheriff and Sheriffs Captain in charge of the JAIL, for the COUNTY. BARNES and
S o ITj
Z M ^
td   « I-

SiE
U C/3
               16   BUTTLER are, and at all relevant times were, officials with final authority regarding policies,
t*3 _r oJ


> OS ■§.       17   customs, and/or procedures at the JAIL and with final authority regarding the hiring, training,
S -s ^
g£^
^ £■ o
               18   screening, supervision, discipline, retention, counseling, and control of COUNTY Sheriffs
     Sn

               19   deputies/correctional officers, other COUNTY employees/agents at the JAIL, contracted entities

               20   of COUNTY and the JAIL, and employees/agents of contracted entities of COUNTY at the JAIL

               21   including, but not limited to, CFMG and CFMG employees/agents. Defendants BARNES and

               22   BUTTLER are being sued in their individual and official capacities.

               23      9.    Defendant SERGEANT HERNANDEZ ("HERNANDEZ") is, and at all relevant times

               24   alleged herein was, a correctional officer/supervisor employed by the COUNTY working at the
               25   JAIL. In committing the acts and omissions alleged herein defendant was acting under color of

               26   law and within the course and scope of employment for the COUNTY. Defendant is being sued
               27   in both individual and official capacities.

               28

                                                                  -3-
                                                        COMPLAINT FOR DAMAGES
     Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 4 of 25


 1       10. Defendant SERGEANT GARCIA("GARCIA")is, and at all relevant times alleged

2    herein was, a correctional officer/supervisor employed by the COUNTY working at the JAIL. In

 3   committing the acts and omissions alleged herein defendant was acting under color of law and

4    within the course and scope of employment for the COUNTY. Defendant is being sued in both

 5   individual and official capacities.

6        11. Defendant SERGEANT EATON("EATON")is, and at all relevant times alleged herein

 7   was, a correctional officer/supervisor employed by COUNTY working at the JAIL. In

 8   committing the acts and omissions alleged herein defendant was acting under color of law and

9    within the course and scope of employment for the COUNTY. Defendant is being sued in both

10   individual and official capacities.

11       12. Defendant OFFICER E. BROOKS is, and at all relevant times alleged herein was, a

12   correctional officer employed by the COUNTY working at the JAIL. In committing the acts and

13   omissions alleged herein defendant was acting under color oflaw and within the course and scope

14   of employment for the COUNTY. Defendant is being sued in both individual and official

15   capacities.

16       13. Defendant OFFICER OLSON is, and at all relevant times alleged herein was a
17   correctional officer employed by the COUNTY working at the JAIL. In committing the acts and

18   omissions alleged herein defendant was acting under color oflaw and within the course and scope

19   of employment for the COUNTY. Defendant is being sued in both individual and official
20   capacities.

21      14. Defendant OFFICER SANTOS is, and at all relevant times alleged herein was a

22   correctional officer employed by the COUNTY working at the JAIL. In committing the acts and
23   omissions alleged herein defendant was acting under color oflaw and within the course and scope

24   of employment for the COUNTY. Defendant is being sued in both individual and official

25   capacities.

26      15. Defendant OFFICER WEATHERUP is, an at all relevant times alleged herein was a
27   correctional officer employed by the COUNTY working at the JAIL. In committing the acts and
28

                                                  -4-
                                           COMPLAINT FOR DAMAGES
     Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 5 of 25


 1   omissions alleged herein defendant was acting under color oflaw and within the course and scope

2    of employment for the COUNTY. Defendant is being sued in both individual and official

3    capacities.

4        16. Defendant CALIFORNIA FORENSIC MEDICAL GROUP("CFMG")is a subsidiary

5    of Defendant WELLPATH MANAGEMENT,INC.("WELLPATH").

6        17. Defendants CFMG/WELLPATH are, and at all relevant times alleged herein were, a

7    corporations organized and existing imder the laws ofthe State of California. CFMG

8    /WELLPATH have, and at all relevant times alleged herein had, a contract with COUNTY to

9    provide mental health, medical, and psychiatric services for inmates at the JAIL.

10   CFMG/WELLPATH are, and at all relevant times alleged herein were, responsible for providing

11   medical/mental health care at the JAIL. At all relevant times alleged herein CFMG/WELLPATH

12   and their employees/agents were acting under color of state law.

13       18. Defendant CFMG/WELLPATH employees/agents DORIS BROWN("BROWN"),

14   SHERILL McGUIRE("McGUIRE"), and LISA ROGERS(ROGERS)are, and at all relevant

15   times alleged herein were, employees/agents of CFMG/WELLPATH working at the JAIL for

16   CFMG/WELLPATH and COUNTY. These defendants, as employees/agents of

17   CFMG/WELLPATH,working at JAIL, were acting under color oflaw and under contract with

18   the COUNTY.

19       19. Defendant DR.TAYLOR FITHIAN("FITHIAN")is, and at all relevant times alleged

20   herein was, the President and Medical Director of CFMG. In committing the acts and omissions

21   alleged herein FITHIAN was acting under color of law, as the head ofthe COUNTY'S contracted

22   medical/mental health provider at the JAIL, and within the course and scope of his employment

23   as President and Medical Director of CFMG. FITHIAN is, and at all relevant times was, an

24   official with final authority regarding policies, customs, and/or procedures at the JAIL and with

25   final authority regarding the hiring, training, screening, supervision, discipline, retention,

26   counseling, and control of CFMG employees/agents, acting imder color oflaw, at the JAIL.

27   Defendant FITHIAN is being sued in his individual and official capacities.

28

                                                   -5-
                                         COMPLAINT FOR DAMAGES
     Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 6 of 25

 1      20. Defendant DR.THOMAS PANGBURN("PANGBURN")is, and at all relevant times

2    alleged herein was,the Chief Clinical Officer of WELLPATH. In committing the acts and

 3   omissions alleged herein PANGBURN was acting under color of law, as Chief Clinical Officer of

4    the COUNTY'S contracted medical/mental health provider at the JAIL, and within the course and

5    scope of his employment as Chief Clinical Officer of WELLPATH. PANGBURN is, and at all

6    relevant times was, an official with final authority regarding policies, customs, and/or procedxires

7    at the JAIL and with final authority regarding the hiring, training, screening, supervision,

 8   discipline, retention, counseling, and control of WELLPATH employees/agents, acting under

9    color oflaw, at the JAIL. Defendant PANGBURN is being sued in his individual and official

10   capacities.

11      21. Plaintiff is ignorant ofthe true names and capacities of defendants DOES 1 through 50

12   and therefore sue these defendants hy such fictitious names. Plaintiff is informed and believes

13   and thereon alleges that each defendant so names is responsible in some manner for the injuries

14   and damages suffered by Plaintiff as described in this complaint. Plaintiff will amend their

15   Complaint to state the true names and capacities of defendants DOES 1 through 50 when they

16   have been ascertained. Any reference in this Complaint to any named entity defendant, any

17   individually named defendant, the terms "defendant," defendants,""Defendant," and/or

18   "Defendants" also refers to defendants DOES 1 through 50.

19      22. At all times mentioned in this Complaint each ofthe defendants, including all

20   defendants sued under fictitious names, was the agent and employee of each ofthe remaining

21   Defendants, and, in doing the things alleged in this Complaint, was acting within the course and

22   scope ofthis agency or employment.

23      23. In committing the acts and/or omissions alleged herein defendants, including DOES,

24   acted under color of authority and under color oflaw. Plaintiff sues all parties named as

25   defendants in this Complaint in both their individual and official capacities.

26
                            FACTS LEADING TO PLAINTIFF'S INJURIES
27

28

                                                  -6-
                                        COMPLAINT FOR DAMAGES
                    Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 7 of 25

                1      24.   On February 11,2019, Plaintiff was arrested and incarcerated at the JAIL.

                2      25.   On February 26, 2019, Plaintiff filled out a request for medical attention to

                3   CFMG/WELLPATH stating he had a major ear infection with "throbbing and pressure."

                4   COUNTY/CFMG/WELLPATH, and employees/agents of COUNTY/CFMG/WELLPATH,

                5   including, but not limited to, FITHIAN, PANGBURN, BROWN, MCGUIRE, ROGERS,

                6   BARNES, BUTTLER, HERNANDEZ, GARCIA, BROOKS, OLSON, SANTOS,

                7   WEATHERUP and DOES were aware of, or should have been aware of, the aforestated

                8   information but were deliberately indifferent to same resulting in severe injury to Plaintiff.

                9      26.   On or about February 27,2019, Plaintiff was complaining of a severe ear infection.

               10   COLfNTY/CFMG/WELLPATH, and employees/agents of COUNTY/CFMG/WELLPATH,
 ♦   ~
cj V)

  <S
               11   including, but not limited to, FITHIAN, PANGBURN, BROWN, MCGUIRE, ROGERS,
> CJ V)

               12   BARNES, BUTTLER, HERNANDEZ, GARCIA, BROOKS, OLSON, SANTOS,
w « P
     IE
               13   WEATHERUP and DOES were aware of, or should have been aware of, the aforestated
W ^
  VO
     '"cB
§■
 '        '5
^    X r?      14   information but were deliberately indifferent to same resulting in severe injury to Plaintiff.
O O o
OS o:
U
M o ^
      ^        15      27.   On February 27, 2019, Plaintiff filled out a Sutter County Jail Inmate Request Form
=    o    m
Z r< ^
     a £
S-3C.
£ <n
               16   stating he needed medical attention as soon as possible. Plaintiff stated he had a bad infection in
if S
?li       a»
               17   his ear, and the pain was in his temple radiating down to his neck. This report was received by
S -S "5
§
^ £■ o
               18   Officer BROOKS. COUNTY/CFMG/WELLPATH, and employees/agents of
     en
     o

               19   COUNTY/CFMG/WELLPATH, including, but not limited to, FITHIAN, PANGBURN,

               20   BROWN, MCGUIRE, ROGERS, BARNES, BUTTLER, HERNANDEZ, GARCIA, BROOKS,

               21   OLSON, SANTOS, WEATHERUP and DOES were aware of, or should have been aware of, the

               22   aforestated information but were deliberately indifferent to same.

               23      28.   On February 28,2019, Plaintiff was seen by BROWN for a medical assessment.

               24   Plaintiff was grimacing and crying with extreme pain in his right ear. Plaintiff was placed in a

               25   sobering cell and was observed by GARCIA. COUNTY/CFMG/WELLPATH, and

               26   employees/agents of COUNTY/CFMG/WELLPATH, including, but not limited to, FITHIAN,

               27   PANGBURN, BROWN, MCGUIRE, ROGERS, BARNES, BUTTLER, HERNANDEZ,

               28

                                                                  -7-
                                                       COMPLAINT FOR DAMAGES
      Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 8 of 25


 1    GARCIA,BROOKS,OLSON,SANTOS, WEATHERUP and DOES were aware of, or should

2     have been aware of, the aforestated information but were deliberately indifferent to same.

 3       29. On March 1,2019, Plaintiff saw BROWN. Plaintiff was crying due to the severe pain in

4     his ear. Plaintiff informed BROWN that his doctor informed him that he needed to have his

5     tonsils and adenoids removed, and Plaintiff asked BROWN to take him to the hospital to do so.

6     COUNTY/CFMG/WELLPATH,and employees/agents of COUNTY/CFMGAYELLPATH,

 7    including, but not limited to, FITHIAN,PANGBURN,BROWN,MCGUIRE,ROGERS,

 8;   BARNES,BUTTLER,HERNANDEZ,GARCIA,BROOKS,OLSON,SANTOS,

9     WEATHERUP and DOES were aware of, or should have been aware of, the aforestated

10    information hut were deliberately indifferent to same.

11       30. On March 2, 2019, Plaintiff filled out a Request for Medical Attention form,informing

12    Defendants of his serious condition. Plaintiff stated he needed to have medication every four to

13    six hours as need to keep the inflammation down. Plaintiff stated that he had pain and throbbing

14    in his ear because his ear canal would swell closed and trap the infection behind the ear drum.

15    Plaintiff stated the inflammation would cause his ear drum to erupt and even possibly cause

16    Plaintiff to go deaf due to the pressure not being released. COUNTY/CFMG/WELLPATH,and

17    employees/agents of COUNTY/CFMG/WELLPATH,including, but not limited to, FITHIAN,

18    PANGBURN,BROWN,MCGUIRE,ROGERS,BARNES,BUTTLER,HERNANDEZ,

19    GARCIA,BROOKS,OLSON,SANTOS, WEATHERUP and DOES were aware of, or should

20    have been aware of, the aforestated information but were deliberately indifferent to same.
21       31. On March 3,2019, Plaintiffs girlfriend called CFMG/WELLPATH to inform

22    CFMG/WELLPATH of Plaintiffs serious medical condition. A note was created for Plaintiffs

23    file directed to Medical Staff and CFMG/WELLPATH. COUNTY/CFMG/WELLPATH,and

24    employees/agents of COUNTY/CFMG/WELLPATH,including, but not limited to, FITHIAN,

25    PANGBURN,BROWN,MCGUIRE,ROGERS,BARNES,BUTTLER,HERNANDEZ,

26    GARCIA,BROOKS,OLSON,SANTOS, WEATHERUP and DOES were aware of, or should

27    have been aware of, the aforested information but were deliberately indifferent to same

28

                                                  -8-
                                        COMPLAINT FOR DAMAGES
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 9 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 10 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 11 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 12 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 13 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 14 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 15 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 16 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 17 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 18 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 19 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 20 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 21 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 22 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 23 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 24 of 25
Case 2:20-cv-00347-KJM-EFB Document 1 Filed 02/14/20 Page 25 of 25
